DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/17/2022 has been considered by the Examiner.

Response to Amendments/Status of Claims
Claims 1-7, 9-11, and 13-29, filed on 06/19/2022, are under consideration. Claims 1, 6-7, 22 and 25 are amended, claims 8 and 12 are canceled, and claims 26-29 are new.
Response to Arguments
Applicant's arguments filed 06/19/2022, pg. 13-15 (first paragraph) have been fully considered but they are not persuasive. 
Applicants point out that the instant invention uses absolute pressure of at least 4400 kPa in methylation of aromatics (toluene or benzene) with methanol or DME allows decreasing the deactivation of the catalyst. Applicants argue that the broad range disclosed by Jan, of methylation pressure up to 10,000 kPa including values such as 6,000, does not make the claimed range obvious because the instantly claimed range provides unexpected results and improvement related to reduction in catalyst deactivation.
This argument is not considered persuasive because the pending claims (at least claim 1) are not specific enough, when it comes to the catalyst used for methylation, and therefore; the arguments are not commensurate with the examined claims. There is not enough evidence that all methylation catalysts show reduced deactivation when operated under pressure of above 4400 kPa. The claimed range is too broad to exclude the methylation at pressures above 4400 kPa in methylation art. The prior art suggests pressures up to 10,000 kPa. In addition to Jan, US 2018/0099913 (cited in the IDS) suggest methylation pressures of up to 10,000 kPa including 7000 kPa or 6000 kPa [0032]-[0034]. At this time, the Examiner takes the position that further specificity is needed in the pending claims to differentiate patentable limitations from those broadly recited in the art: "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." —see MPEP 2145 II.  

Applicant’s arguments, see pg. 15 (2nd paragraph) to pg. 17, filed 06/19/2022, with respect to the rejections of claims 16-20 under 35 USC §103 over Jan have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gawlick (see below—as it relates to separating the effluent into a DME rich effluent that is recycled back to the methylation). The updated rejection uses similar analysis to that presented to co-pending US Application # 17/431,846.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-11, 13-15 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jan et al. (US 2018/0170831).

Regarding claims 1-2, 10-11, 13-15, 21-24, and 28-29, Jan teaches a method and apparatus for methylation of toluene and methanol within an integrated aromatic complex (Fig. 1 labels 80, 82 and 27 and [0024], [0026], [0031]): “Various embodiments are directed to apparatuses and processes for producing a xylene isomer product in an aromatic complex having an integrated alkylation zone, wherein the process comprises reacting oxygenates with an aromatic feedstock in a methylation zone under alkylation condition in the presence of a catalyst composition in an alkylation catalyst bed to provide a product stream comprising the xylene isomer. In an aspect, the aromatic feedstock may include toluene. In another aspect, the aromatic feed stock may include benzene. In an embodiment, the aromatic feedstock may include both benzene and toluene. In one embodiment, benzene and toluene methylation occur in the same zone. In another embodiment, both benzene and toluene methylation zones may be present. In one aspect, benzene and toluene methylation may occur in separate and parallel zones. In an aspect, toluene methylation zone may be followed benzene methylation zone, where toluene generated in benzene methylation zone may be combined with fresh toluene before entering the toluene methylation zone. The alkylation condition may include a maximum temperature of from about of about 150° C. to about 400° C. , preferably from about 200° C. to about 350° C. and more preferably from about 260°C. to about 320°C. In accordance with various embodiments, the maximum temperature may refer to the maximum temperature of the alkylation catalyst bed and may be interchangeably referred to as the maximum bed temperature. Further, the alkylation condition may include a pressure of from about 10 kPa to 10,000 kPa , preferably from about 140 kPa to 6000 kPa and more preferably from about 300 kPa to about 3000 kPa. The alkylation conditions may further include a weight hourly space velocity (WHSV) of from 0.1 to 10 hr-1, preferably from about 0.5 to 4 hr-1 and more preferably from about 1 to 2 hr-1 . Also , the alkylation conditions may include an aromatic feedstock to oxygenate molar ratio of from about 0.5:1 to 10:1, preferably from about 1:1 to 6:1 and more preferably from about 1.5:1 to 4:1 . In an embodiment, the alkylation conditions may comprises a maximum temperature of less than about 500° C., of pressure of about 100 kPa to 6,000 kPa, and a toluene to methanol molar ratio of from about 1:2 to 6:1. The oxygenates may be selected from the group consisting of a methanol, a dimethylether and … The catalyst may include a zeolite selected from a member of the group consisting of UZM-8, UZM-37, MCM-22, MCM-49, UZM-56. In some embodiments, other zeolites having MWW topology may be selected. In an aspect, the catalyst may include a MCM-22 zeolite and the product stream may comprise para-xylenes”—see [0024].
The reaction conditions being at a pressure of up to 10,000 kPa, such as 6,000 kPa, [0031] overlaps the claimed pressure being at least 4,200 kPa, such as 4,650-8,500 kPa, as recited in pending claims 1, 2 and 23. This pressure also overlaps the pressures of 4500 kPa and 4600 kPa, as recited in pending claims 28-29. The reaction conditions being at a temperature of preferably 260-320°C [0031] overlaps the claimed temperature of and 200-500°C in pending claims 11 and 23. The disclosed WHSV being 0.1-10 hr-1 [0031] overlaps the claimed ranges of 5-10 hr-1 in pending claim 15. The ratio of toluene (aromatic) to ethanol (methylating agent) can be 4/1 [0031] which reads on the claimed R(a/m) is equal to 4 as recited in pending claims 13-14. Purity of toluene (e.g. from the toluene column of Jan, label 27 in Fig. 1 and as discussed in [0030]) is expected to have more than 90 wt% toluene which reads on pending claim 21. 
The disclosed catalyst being MWW framework type zeolite reads on the claimed catalyst as recited in pending claims 22 and 24. The process is conducted in a fixed bed [0031] which reads on pending claim 10. 

Regarding claims 3 and 25, it is noted that Jan does not explicitly suggest increasing the pressure of the reactor overtime or starting at pressure below 4300 kPa and then increase the pressure to above 4400 kPa. However, catalyst deactivation overtime is recognized in the art and typically considered during operations. The increase of pressure allows increasing the gaseous reactant concentration in the reaction (e.g. methanol and DME) which can be viewed as a way to compensate for catalyst deactivation. Therefore, and before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have modified the method of Jan by increase pressure with time-on-stream to increase the concentration of gaseous reactants and to mitigate catalyst activity loss during the alkylation method. 

Regarding claims 4-7 and 9, the limitations directed to catalyst deactivation rate, catalyst aging rate, as well as xylene yield are considered results of the method disclosed by Jan and recited in the pending claims rejected above. "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious."—see MPEP 2145 II.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jan et al. as applied to claim 16 above, and further in view of Brown et al. (US 6,506,954) and Gawlik et al. (US 2014/0100402).
	Regarding these claims, Jan is considered generic with regards to the details of how methanol, DME, and water (by-product of methanol conversion to DME in the methylation/alkylation reaction) are being separated (i.e. separating DME from an aqueous phase) and what streams are being recycled from these consecutive separations, as recited in the above claims.
However, Brown suggest that the effluent from aromatic methylation is handled such that it produces fractions comprises aqueous methanol and DME, some which are being and can recycled back to the methylation reaction.
Also, Gawlik teaches a method for catalytic methylation of toluene and methanol to produce a product effluent comprising xylenes, water, dimethyl ether, and C4- hydrocarbons (Abstract) wherein the alkylation process is operated with the following ranges: “(c) moles toluene/moles methanol (in the reactor charge) of at least about 0.2, such as from about 0.2 to about 20” [0041]. The disclosed ratio of toluene to methanol overlaps the claimed R(a/m) being 1-5 M(tol) to M(methanol); this overlap establishes a prima facie case of obviousness—see MPEP 2144.05.I. This disclosure reads on the steps recited in (I) and (II).
Regarding the composition of the effluent and the separation of the various compounds, the following is disclosed: “The product of the reaction between the methanol and toluene and/or benzene is an alkylation effluent comprising para-xylene and other xylene isomers, water vapor, unreacted toluene and/or benzene, unreacted methanol, phenolic impurities, and a variety of light gas by-products, such as C4- hydrocarbons, including light olefins, and dimethylether. The alkylation effluent will also generally contain some C9+ aromatic by-products.” [0042]. The product is cooled, and the following fractions are separated: “Following further cooling, the effluent vapor stream is fed to a separation system, which may comprise one or more fractionation columns, where the unreacted methanol and aromatics are recovered and recycled to the alkylation step, the light (C4-) and heavy (C9+) by-products are removed and the remainder of effluent is separated into a liquid organic product stream rich in xylenes and a waste water stream. The waste water is decanted from the organic product stream and the para-Xylene is recovered from the organic product stream” [0044]. 
Regarding the separation of DME in C4- light stream, the following is disclosed: “In the present process, rather than being sent directly to fuel use, the light (C4-) stream is treated to recover at least the valuable olefinic component of the stream. Typically, this treatment initially involves Subjecting the light stream to a drying step to remove water, such as with a molecular sieve drier or by washing with methanol” [0045], “The dried by-product mixture is then sent to a fractionation tower primarily to remove dimethyl ether from the light olefins” wherein “The fractionation tower acts to fractionate the dried by-product mixture into an overhead stream, containing at least some of the C4-hydrocarbons, and almost all of the dimethyl ether and C4+ hydrocarbons as a liquid bottoms stream” [0046], and “The dimethyl ether and C4+ hydrocarbons removed from the fractionation tower as the liquid bottoms stream can be used as fuel or the dimethyl ether can be recovered using a further fractionation tower and recycled to the methylation reactor” [0048]. The separation of DME from the light stream and further from the liquid bottoms with the C4+ stream, and the recycle of this DME back to the methylation/alkylation reactor reads on recited steps (III) and (IV). 
Gawlik teaches alkylation conditions that include a temperature range 500-700 and a pressure range of 100-7000 kPa [0041]; these ranges overlap/touch the claimed temperature of 200-500°C and pressure of 100-8500 kPa; these overlap establish a prima facie case of obviousness—see MPEP 2144.05.I.
The results of a method disclosed by the prior art are expected to be similar to the method of the pending claims because both recite the same method steps and reaction conditions: “"The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious."—see MPEP 2145 II.
Therefore, and before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have modified the method/apparatus of Jan with the details of Brown and Gawlik, as it relates to the handling of the streams that comprise aromatic alkylation/methylation product, such modification involves applying known separation techniques with predictable results and a reasonable expectation of success—see MPEP 2143 I, 2143 A, 2143 D, and 2143.02. It is also obvious to recycle any stream that comprises starting material, such as methanol and/or DME and/or toluene and/or benzene because recycle is commonly practiced in the chemical art to increase feed material utilization in reactions, to reduce waste and disposal volume, and to reduce additional downstream handling of these chemicals.
For example, oxygenate separation from aromatic methylation effluent is disclosed by Zheng et al. (US 2013/0253245 paragraph [0038] and labels 7-8 and 10; and related US 9,006,506) —this reference is cited but not relied upon in the rejection. The oxygenates in the effluent (methanol and DME) are separated and recycled to extinction (to further react these oxygenates) which can simplify downstream oxygenate separation and handling. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772